UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ZHONGLE CHEN,
Plaintiff,
- against — 18 CV 7413 (NSR) (LMS)
KICHO CORPORATION, et al., ORDER
Defendants.

 

 

THE HONORABLE LISA MARGARET SMITH, U.S.M.LJ.!

At the November 6, 2019, status conference, the undersigned set the following briefing
schedule for Plaintiffs motion to amend its complaint: Plaintiff's motion to amend the complaint
was due by November 12, 2019, Defendant's opposition was due by November 25, 2019, and
Plaintiff's reply was due by December 3, 2019. Minute Entry for 11/06/2019. Plaintiff filed its
Motion for Leave to File First Amended Complaint ("Motion to Amend”) and supporting
documents on November 12, 2019. ECF Nos. 55, 56,57. On November 25, 2019, Defendants’
counsel filed a letter motion for an extension of time to file Defendants’ opposition to Plaintiff's
Motion to Amend. ECF No. 59. On December 6, 2019, Defendants’ counsel filed another letter
motion for an extension of time to file Defendant's opposition to Plaintiff's Motion to Amend,
this time including the number of days (10) for which Defendants' counsel sought the extension.
ECF No. 60. Defendants' counsel was not able to gain Plaintiff's counsel's consent for either
request, and Plaintiff's counsel did oppose either motion. ECF Nos. 59, 60. The undersigned'’s

staff confirmed with Defendants’ counsel that he sought an extension of 10 additional days from

 

1 On February 14, 2019, the Honorable Nelson S, Roman referred this matter to the undersigned
for general pre-trial supervision, including the resolution of non-dispositive motions. ECF No.
14.

 
the date of his second request, which would extend Defendants’ deadline to file its opposition to
December 16, 2019. On December 13, the undersigned granted Defendants’ motion for an
extension of time and set Defendants’ deadline to oppose Plaintiff's motion as December 16,
2019. ECF Nos. 61, 62. As of today’s date, Defendants have not filed any opposition to
Plaintiffs Motion to Amend.

Defendants are directed to file its opposition, if any, by no later than 12:00 p.m. (noon)

tomorrow, December 19, 2019,

Dated: December 18, 2019
White Plains, New York

SO ORDERED, ;

 

  

 

C Moga IY VALS 2A
Lisa Margaret Smith

United States Magistrate J udge
Southern District of N ew York
